DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Terminal Disclaimer
The terminal disclaimer filed on 08/12/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Patent No. 10,708,641 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Ching-Cheng Chang (Reg. No. 73,240) on August 12, 2021.

Please amend as follows:
1.  A reception apparatus, comprising:

processing circuitry configured to:
receive a user selection of the television service included in the broadcast stream; 
determine whether the selected television service is a digital rights management (DRM) protected service; and
when the selected television service is determined to be the DRM protected service,
determine a DRM system used to process the selected television service based on information for identifying the DRM system, the information for identifying the DRM system being included in the signaling information,
create a unique identifier of the reception apparatus by applying a function defined according to the determined DRM system,
output a quick response (QR) code for display, the QR code containing a uniform resource locator (URL) that includes an address of a website for subscribing to the selected television service and the unique identifier of the reception apparatus,
monitor the received broadcast stream for a DRM license, corresponding to the DRM system, that is associated with the unique identifier of the reception apparatus,

decrypt at least one media component of the selected television service using the acquired DRM license.

7.  A system comprising:
a reception apparatus comprising:
receiver circuitry configured to receive a broadcast stream that includes a television service selected by a user and signaling information corresponding to the television service; and
first processing circuitry configured to:
receive a user selection of the television service included in the broadcast stream,
determine whether the selected television service is a digital rights management (DRM) protected service, and
when the selected television service is determined to be the DRM protected service, 
determine a DRM system used to process the selected television service based on information for identifying the DRM system, the information for identifying the DRM system being included in the signaling information,
create a unique identifier of the reception apparatus by applying a function defined according to the determined DRM system,
output a quick response (QR) code for display, the QR code containing a uniform resource locator (URL) that includes an address of a website for subscribing to the selected television service and the unique identifier of the reception apparatus,
monitor the received broadcast stream for a DRM license, corresponding to the DRM system, that is associated with the unique identifier of the reception apparatus,
acquire the DRM license that is associated with the unique identifier of the reception apparatus from the received broadcast stream, and
decrypt at least one media component of the selected television service using the acquired DRM license; and
an Internet-connected device comprising:
a camera configured to scan the QR code output by the reception apparatus; and
second processing circuitry configured to:
access the website for subscribing to the selected television service, and
control subscribing to the selected television service.


receiving, by receiver circuitry of the reception apparatus, a broadcast stream that includes a television service selected by a user and signaling information corresponding to the television service;
receiving a user selection of the television service included in the broadcast stream;
determining whether the selected television service is the DRM protected service; and
when the selected television service is determined to be the DRM protected service,
determining a DRM system used to process the selected television service based on information for identifying the DRM system, the information for identifying the DRM system being included in the signaling information,
creating a unique identifier of the reception apparatus by applying a function defined according to the determined DRM system,
outputting, by processing circuitry of the reception apparatus, a quick response (QR) code for display, the QR code containing a uniform resource locator (URL) that includes an address of a website for subscribing to the selected television service and the unique identifier of the reception apparatus,
monitoring, by the processing circuitry, the received broadcast stream for a DRM license, corresponding to the DRM system, that is associated with the unique identifier of the reception apparatus,

decrypting at least one media component of the selected television service using the acquired DRM license.

21. .

Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: Claims 1-20 are allowed in view of Applicant’s Amendments/Remarks filed on 07/14/2021.  Particularly, the prior art of record fails to disclose or fairly suggest a reception apparatus, comprising: create a unique identifier of the reception apparatus by applying a function defined according to the determined DRM system, output a quick response (QR) code for display, the QR code containing a uniform resource locator (URL) that includes an address of a website for subscribing to the selected television service and .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Citation of Pertinent Prior Art

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Thattamangalam Narayanan (U.S. Pub. No. 2017/0127154) – see paragraphs 0040, 0044 and fig. 4).


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NNENNA NGOZI EKPO whose telephone number is (571)270-1663.  The examiner can normally be reached on M-W 10:00am - 6:30pm, TH-F 8:00am - 4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Pendleton can be reached on 571-272-7527.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  


NNENNA EKPO
Primary Examiner
Art Unit 2425



/NNENNA N EKPO/Primary Examiner, Art Unit 2425                                                                                                                                                                                                        August 12, 2021.